Title: From Thomas Jefferson to James Mease, 11 March 1805
From: Jefferson, Thomas
To: Mease, James


                  
                     Sir 
                     
                     Washington Mar. 11. 05.
                  
                  I am indeed a most unpunctual correspondt but it is not from unwillingness to attend to those who favor me with their letters, but from the pressure of calls not admitting delay. since the reciept of your favor of Nov. 20. I have not lost sight of the subject, but I meant to answer you by sending a model of the sharp, as well as square toed mouldboard. that required that I should be half a day with a workman which I could not spare till very lately. I now send you a small box containing 1. a square toed mouldboard. 2. a sharp do. 3. a block shewing the method of making it the principle is the same. there is also a printed leaf describing the method. most persons who have seen these models prefer the  one. it will be clear of the disadvantage of clogging in front when the earth is a little wet: but it will not run so steadily. the incumbent earth makes the square one move as steadily as a vessel 
                     water. it is scarcely necessary to hold it. Accept my salutations & assurances of great respect
                  
                     Th: Jefferson 
                     
                  
               